Citation Nr: 1646991	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-32 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD), to include adjustment disorder, major depressive disorder, anxiety disorder, and other specified depressive disorder.

2.  Entitlement to an initial separate compensable rating for a surgical scar of the right shoulder.

3.  Entitlement to a compensable rating for status post spermatic cord lipoma resection and inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 2001 and from July 2006 to October 2007.

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

An informal hearing conference with a Decision Review Officer (DRO) was conducted in March 2011 and a report of that conference is associated with the Veteran's file.

The Veteran testified before the undersigned at a February 2012 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his file.

In June 2014, the Board remanded these matters for further development.

In October 2015, the RO granted a separate initial 10 percent rating for painful scars (including right shoulder and anterior trunk scars), from August 5, 2009.
As explained in the Board's June 2014 remand, the Veteran had previously claimed entitlement to service connection for PTSD in March 2002.  In an August 2002 decision, the RO denied the claim.  The Veteran submitted a timely notice of disagreement with the RO's decision in August 2003 and the RO issued a statement of the case in September 2003.  However, the Veteran did not perfect a timely appeal, and the August 2002 decision is final. 

In September 2012, the Veteran submitted a petition to reopen his previously denied claim of service connection for PTSD.  In connection with his claim, he was afforded a VA PTSD examination in November 2013.  The examining psychologist concluded that the Veteran did not meet the diagnostic criteria for PTSD.  In a December 2013 decision, the RO confirmed and continued the previous denial of service connection for PTSD.  Accordingly, the current claim on appeal is limited to entitlement to service connection for a psychiatric disability other than PTSD.  In light of the Veteran's reported symptoms and contentions and to encompass all such disorders that are reasonably raised by the record, the Board has characterized the claim of service connection for a psychiatric disability as set forth on the title page. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

The issues of entitlement to service connection for a psychiatric disability other than PTSD and entitlement to a compensable rating for status post spermatic cord lipoma resection and inguinal hernia repair are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for an initial separate compensable rating for a surgical scar of the right shoulder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, with respect to the issue of entitlement to an initial separate compensable rating for a surgical scar of the right shoulder, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In the present case, the Veteran's representative submitted a written "Informal Hearing Presentation" in November 2016 in which it was indicated that the October 2015 rating decision which granted an initial 10 percent rating for painful scars (including a right shoulder scar) "represents a full grant of benefits sought on appeal" as to the issue of entitlement to an initial separate compensable rating for a surgical scar of the right shoulder.  As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal, and the appeal as to this issue is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial separate compensable rating for a surgical scar of the right shoulder is dismissed.


REMAND

The Veteran contends that he has a current psychiatric disability related to a psychiatric stressor and psychiatric symptoms that he experienced during both periods of service.  Service treatment records reflect that he was involved in a fight with civilians while stationed in Chile in July 2001 and that he was arrested and brought to the local prison.  He was intoxicated during his time in prison and did not have a good recollection of what happened while he was incarcerated, but upon his release he expressed his belief that he may have been sexually assaulted while in prison.  During a July 2001 evaluation, he indicated that he had experienced some suicidal ideation and he was diagnosed as having "psychological distress due to traumatic event."  In addition, service treatment records dated from January to September 2007 document treatment for depression.

In its June 2014 remand, the Board indicated that if additional service treatment records were located, the Veteran was to be afforded a VA psychiatric examination to determine whether he had a current psychiatric disability that either arose during service or was otherwise related to service.  A VA psychiatric examination was conducted in April 2016 and the Veteran was diagnosed as having other specified depressive disorder.  The psychologist who conducted the examination opined that this disability was not likely ("less likely than not"/"less than 50/50 probability") related to any incident of service, including the July 2001 physical assault by police, the alleged sexual assault in July 2001, the Veteran's demotion following his arrest in July 2001, or the major depressive disorder (single episode) diagnosed during his second period of service.  Also, given that his current depressive symptomatology was related to situational psychosocial stressors, it was not likely ("less likely than not"/"less than 50/50 probability") that the current psychiatric disability arose during his military service.  There was no further explanation or rationale provided for this opinion.

The April 2016 opinion is insufficient because the examiner did not provide any specific explanation or reasoning for the conclusion that the Veteran's current psychiatric disability was not related to his stressor and psychiatric symptoms in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Therefore, a remand is necessary to obtain an addendum opinion from the April 2016 examiner which addresses the etiology of the Veteran's current psychiatric disability.

As for the claim for an increased rating for status post spermatic cord lipoma resection and inguinal hernia repair, the Board's June 2014 remand instructed the RO to schedule the Veteran for a VA examination to assess the severity of this disability.  The Veteran was subsequently afforded VA examinations in September 2014 and March 2016.  During the September 2014 examination, the Veteran reported that he experienced problems with bladder control and that he urinated frequently during the day (sometimes as often as every 15 minutes).  The report of a March 2016 VA urinary tract conditions (including bladder and urethra) examination indicates that he had experienced disabilities of the bladder or urethra of the urinary tract, namely a lipoma of the spermatic cord and status post excision of the spermatic cord lipoma.  This examination report also referenced an April 2015 VA pain medicine consultation note which reflects that the Veteran was experiencing "a long, narrow triangular area of altered sensation, with the base at the groin, and extending to a point above the knee."  This area experienced "intermittent burning [and] shooting pains" which had been present ever since the Veteran's left spermatic cord surgery.  A sensory examination revealed "post operative changes on the left medial thigh secondary to spermatic cord resection."

In sum, the medical records dated since the Board's June 2014 remand reflect that the Veteran has experienced urinary and neurological symptoms which may be residuals of his spermatic cord lipoma resection and inguinal hernia repair.  The September 2014 and March 2016 examinations did not specifically address the etiology of these symptoms.  Hence a remand is also necessary to afford the Veteran a new VA examination to identify the nature and severity of all residuals of the service-connected spermatic cord lipoma resection and inguinal hernia repair.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2015). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159  (c)(4).

A February 2016 addendum to a VA psychological evaluation report indicates that the Veteran was hospitalized for psychiatric treatment in April 2012 at "SLC Hospital" and Davis Hospital.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159 (e)(2).  These steps have not been taken with regard to all relevant treatment records from the above identified treatment providers.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:
 
1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a psychiatric disability and residuals of a spermatic cord lipoma resection and inguinal hernia repair, to include the dates of any such treatment.

The Veteran should also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability and residuals of a spermatic cord lipoma resection and inguinal hernia repair from "SLC Hospital," Davis Hospital (see the February 2016 addendum to a VA psychological evaluation report), and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the file. 

2.  Obtain and associate with the file all outstanding records of the Veteran's treatment from the VA Salt Lake City Health Care System dated from April 2016 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the April 2016 VA psychiatric examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand and any records obtained pursuant to this remand) and provide a new opinion as to the etiology of the Veteran's current psychiatric disability.

If the individual who conducted the April 2016 VA psychiatric examination is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate mental health professional based on claims file review.  Only arrange for the Veteran to undergo further examination by an appropriate mental health professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

For each current psychiatric disability other than PTSD identified (i.e., any psychiatric disability other than PTSD diagnosed since August 2009 including, but not limited to, adjustment disorder, major depressive disorder, anxiety disorder, and other specified depressive disorder), the opinion provider should answer and discuss the following question:

Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its clinical onset during either period of service, had its onset in the year immediately following either period of service (in the case of any currently diagnosed psychosis), is related to the Veteran's physical assault by police, alleged sexual assault, and demotion following his arrest in service in July 2001, is related to his psychiatric symptoms experienced in service (during both his first and second period of service), or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner should specifically acknowledge and comment on any psychiatric disabilities diagnosed since August 2009 (including, but not limited to, adjustment disorder, major depressive disorder, anxiety disorder, and other specified depressive disorder), the Veteran's physical assault by police and alleged sexual assault in service in July 2001, his demotion following his arrest in service, and his treatment for psychiatric problems during both periods of service.  If the examiner determines that a current psychiatric disability is related to psychosocial stressors outside of service, the examiner should identify the stressors.

The examiner must provide reasons for each opinion given.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for VA examination(s) to assess the current severity of all residuals associated with his service-connected status post spermatic cord lipoma resection and inguinal hernia repair (including, but not limited to, any hernia, urinary, neurological, and scarring residuals).  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.


The examiner should report the nature and severity of all residuals associated with the Veteran's spermatic cord lipoma resection and inguinal hernia repair, to include whether any inguinal hernia is small or large, readily reducible, well supported by a truss or belt, or well supported under ordinary conditions.

The examiner should also identify the nature and severity of any urinary symptoms that the Veteran has experienced since August 2009 and should indicate whether any of these symptoms are attributable to his service-connected status post spermatic cord lipoma resection and inguinal hernia repair.

The examiner should also identify any nerves that have been affected by the service-connected status post spermatic cord lipoma resection and inguinal hernia repair and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.

The examiner should also report the nature and severity of any scars associated with the Veteran's service-connected status post spermatic cord lipoma resection and inguinal hernia repair, to include whether any scar causes any limited motion or loss of function.  Each scar size (including both scar length and width) and whether any scar is superficial, deep, nonlinear, unstable, or painful should also be noted.

The examiner must provide reasons for any opinion given.
5.  If a full benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case that considers all additional relevant evidence received since an April 2016 supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


